



COURT OF APPEAL FOR ONTARIO

CITATION: Muslim Green Cemeteries
    Corporation v. Toronto Muslim Cemetery Corp., 2020 ONCA 94

DATE: 20200205

DOCKET: C66533

Simmons, Pepall and Trotter
    JJ.A.

BETWEEN

Muslim Green Cemeteries
    Corporation

Applicant (Respondent)

and

Toronto Muslim Cemetery Corp.

Respondent (Appellant)

Michael N. Freeman, for the appellant

John Longo and Patrick Copeland, for
    the respondent

Heard: February 4, 2020

On appeal from the order of Justice Jill
    M. Copeland of the Superior Court of Justice, dated January 9, 2019.

APPEAL BOOK ENDORSEMENT


[1]

The issues on appeal concern the interpretation
    of an agreement dated May 13, 2014 between the appellant and the respondent and
    whether the agreement is tainted by illegality. Past litigation confirmed the
    validity of the agreement subject to excising paragraph 7(7). (See order of
    Lederer J. dated August 20, 2015 subsequently affirmed by this court). Further
    litigation required specific performance of the agreement. (See order of Dow J.
    dated November 22, 2016 subsequently upheld by this court, leave to the S.C.C.
    refused).

[2]

The application judge rejected the appellants
    proposed interpretation of the agreement. We see no palpable and overriding
    error or extricable error of law in her interpretation. The appeal is
    dismissed. Costs of the appeal to the respondent fixed in the agreed amount of
    $25,000 on a partial indemnity scale, inclusive of disbursements and HST.


